Citation Nr: 1026178	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for herpetic whitlow 
of the right hand.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to March 
2005.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, May 2007, and January 2008 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The Veteran's herpetic whitlow of the right hand is superficial 
and painful.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, 
for the Veteran's herpetic whitlow of the right hand have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7804, 7806 (regulations in effect prior to 
October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board observes that in April 2008 the Veteran expressed 
disagreement with the January 2008 decision that granted her 
service connection for her herpetic whitlow.  As such, the 
Veteran has appealed the initial evaluation assigned and the 
severity of her disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that in October 2008, regulations pertaining to 
the evaluation of the skin were amended effective October 23, 
2008.  It is further observed that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the 2008 changes 
to be inapplicable.

The Veteran's skin disability has been initially rated under DC 
7806, the code for dermatitis or eczema.  However, the Board 
finds that the Veteran's skin disability is better rated under DC 
7804.  Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Under DC 7804, the Veteran is 
entitled to a 10 percent rating.  At her July 2006 VA 
compensation examination, the VA examiner determined that the 
Veteran's herpetic whitlow is superficial (i.e., not associated 
with underlying soft tissue damage).  See 38 C.F.R. § 4.118, DC 
7804, Note (1) (2009).  Additionally, the Veteran testified at 
her April 2010 hearing that her herpetic whitlow is painful and 
that the pain is unbearable when the disorder is active.  
Therefore, the Veteran is entitled to an increased rating of 10 
percent for her herpetic whitlow under DC 7804.

The Board has further considered the application of the remaining 
DCs under the current version of the regulation in an effort to 
determine whether a higher rating of 30 percent may be warranted 
for the Veteran's herpetic whitlow, but finds none are raised by 
the medical evidence.  DC 7800 is not applicable because it 
pertains to disfigurement of the head, face, or neck.  DC 7801 
and DC 7805 are not applicable because the affected skin area 
(the Veteran's finger) does not exceed 72 square inches (465 sq. 
cm.).  DCs 7802, 7803, and 7804 are not applicable because the 
Veteran is already in receipt of the maximum rating of 10 percent 
under those codes.  DC 7806 cannot provide the basis for an 
increased rating because the skin at issue does not meet the 
surface area percentage requirements and has not been treated 
with intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six weeks 
or more over 12 months.  38 C.F.R. § 4.118.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's herpetic whitlow warrants a rating no higher than 10 
percent.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
herpetic whitlow have remained constant throughout the appeal 
period.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The initial letter from the RO dated in 
August 2006 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and what 
evidence the VA would attempt to obtain on her behalf.  The 
letter also provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  Her service treatment 
records and post-service treatment records have been obtained.  
She was afforded the opportunity for a personal hearing.  The 
Board does not have notice of any additional relevant evidence 
which is available but has not been obtained.  She has been 
afforded a VA examination.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.




ORDER

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's herpetic whitlow of the right hand is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


